34 N.Y.2d 699 (1974)
The People of the State of New York, Respondent,
v.
Robert Burford, Appellant.
Court of Appeals of the State of New York.
Argued March 25, 1974.
Decided May 2, 1974.
George Nager for appellant.
William Cahn, District Attorney (Henry P. DeVine of counsel), for respondent.
Concur: Judges JONES, WACHTLER, RABIN and STEVENS. Chief Judge BREITEL and Judges JASEN and GABRIELLI, on constraint of People v. Collins (31 N Y 2d 878).
Order reversed and the information dismissed (see People v. Collins, 31 N Y 2d 878).